—In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Vaccaro, J.), dated December 4, 1996, which granted the separate motions of the defendant Ernest L. Biggs s/h/a Berrest L. Biggs and the defendant Arttin Kofi for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed, with costs.
*359The Supreme Court correctly determined that the defendants Ernest L. Biggs s/h/a Berrest L. Biggs and Arttin Kofi, whose vehicles were struck from behind while stopped at a red traffic light, were entitled to summary judgment (see, Corbly v Butler, 226 AD2d 418; Abramowicz v Roberto, 220 AD2d 374; Gambino v City of New York, 205 AD2d 583). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.